                 UNITED STATES DISTRICT COURT
              WESTERN DISTRICT OF NORTH CAROLINA
                     CHARLOTTE DIVISION
                      3:17-cv-00470-RJC-DSC


CASCADE CAPITAL, LLC and
CASCADE CAPITAL, LLC –
SERIES A,

           Plaintiffs,

           vs.

DRS PROCESSING LLC d/b/a
MILLER STARK KLEIN &
ASSOCIATES,

           Defendant.


                         ORDER AND JUDGMENT



     THIS MATTER is before the Court on the plaintiffs Cascade Capital,

LLC’s and Cascade Capital, LLC – Series A’s (“Plaintiffs”), Motion for

Enforcement of Contempt Order and Request for Additional Sanctions (Doc. No.

41) and Motion for Determination and Award of Damages and Attorneys’ Fees

(Doc. No. 43), as well as the defendant DRS Processing LLC’s (“Defendant”)

Motion for Purging of Contempt (Doc No. 57).




                                      1
   I.      BACKGROUND

        The underlying facts in this matter are set forth in this Court’s prior orders

(Doc. Nos. 16 and 24) and are incorporated by reference.

        On January 5, 2018, this Court granted Plaintiffs’ Motion for Default

Judgment, finding that Plaintiffs’ well-pleaded complaint sufficiently alleged

defendant’s liability for tortious interference of contract, unjust enrichment and

money had and received, and acts constituting unfair and deceptive trade practices.

(Doc. No. 16) (the “Default Judgment Order”). Relevant to these proceedings, the

Court determined that in order to ascertain the extent of Plaintiffs’ damages,

additional information was necessary and a further evidentiary hearing would be

held. Accordingly, the Court ordered Defendant to produce certain documents

within thirty days. (Doc. No. 16). The Court additionally permanently enjoined

Defendant from further communications with any consumer regarding accounts

within the Santander Portfolio and from collecting or attempting to collect on

accounts from the Santander Portfolio. (Doc. No. 16).

        After Defendant failed to comply with the Court’s Default Judgment Order,

contempt proceedings were commenced and Defendant and its principal, Darryl

Miller (“Miller”), were ordered to appear and show cause why they should not be

held in contempt. Ultimately, Defendant and Miller were held in civil contempt for

their failure to comply with the Default Judgment Order (Doc. No. 30). Defendant


                                           2
and Miller were provided an opportunity to purge their contempt by, among other

things, fully complying with and obeying the Default Judgment Order (Doc. No.

16) and disgorging any monies collected on the Santander Accounts or received

from selling Santander Accounts from January 5, 2018 forward (the “Contempt

Order”). (Doc. No. 30). The sanctions imposed by the Contempt Order were

suspended while Defendant and Miller were given time to purge their contempt.

      Based upon the representations of Defendant and Miller that their collection

records regarding the Santander Accounts during the relevant time period were

stored in a cloud based software, “Simplicity Collection Software,” the Court

additionally ordered Simplicity Payment Solutions LLC, a third party software

provider, to produce access and activity logs during the relevant time period,

including any deletions or modifications of the Santander Accounts or the

Santander Portfolio. (Doc. No. 32). On November 5, 2018, the deadline for

Defendant and Miller to purge their contempt was extended through November 15,

2018 (Doc. No. 38).

      On December 14, 2018, Plaintiffs filed their Motion for Enforcement of

Contempt Order and Request for Additional Sanctions (Doc. No. 41) and their

Motion for Determination and Award of Damages and Attorneys’ Fees (Doc. No.

43). On December 28, 2018, Defendant filed its Motion for Purging of Contempt

(Doc. No. 57).


                                        3
         On September 22, 2019, the parties filed a Joint Stipulation of Damages.

(Doc. No. 73). On September 23, 2019, an evidentiary hearing was held with

regard to the pending motions. (Doc Nos. 41, 43, and 57).

II.      TESTIMONY AND EVIDENCE

         The parties presented their evidence through affidavits, declarations and

exhibits which were submitted with their respective motions and through live

testimony at the September 23, 2019 hearing. Based upon the evidence presented,

the Court makes the following:

III.     FINDINGS OF FACT

1. On January 5, 2018, this Court entered an order establishing the liability of

      Defendant but reserving the issue of damages. The Default Judgment Order

      additionally permanently enjoined Defendant from communicating with any

      consumer regarding accounts within the Santander Portfolio and from collecting

      or attempt to collect on accounts from the Santander Portfolio. (Doc. 16).

2. Additionally, the Court ordered Defendant to produce the following

      documentation within thirty (30) days to allow the Court and Plaintiffs

      sufficient information to ascertain the scope and appropriate amount of

      damages:

         (a) Specific Santander Accounts. Defendants must produce reports
             identifying all Santander accounts Defendant has acquired or
             collected on in the past 24 months. These reports should identify
             each consumer with the following: (1) their last name; (2) the last
                                            4
          four digits of their social security number; and (3) their
          corresponding Santander account number;
      (b) Related Documents. Defendants must produce all documents
          related to their purchase of the Santander Accounts within the past
          24 months. These documents include, but are not limited to,
          correspondence, bills of sale, and purchase documents;

      (c) Collection Documents. Defendants must produce all records of
          their collection activities in respect to Santander Portfolio
          accounts. These records include, but are not limited to, notes,
          correspondence, and recordings of any calls with consumers;

      (d) Third Party Referrals. Defendants must produce the identity of
          any third party, if any, who referred Santander accounts to
          Defendant for collection;

      (e) Santander Account Sellers. Defendants must produce the identity
          of any person or entity that sold Santander accounts to Defendant
          by way of name, address, email, telephone, and website;

      (f) Copies of Santander Account Agreements. Defendants must
          produce copies of each and every purchase or forwarding
          agreements for all Santander accounts identified; and

      (g) Accounting. Defendant must make an accounting of all monies
         collected from any of the Santander accounts. This accounting
         must include monies collected by Defendant or their employees,
         contractors, affiliates, members, designees, owners, clients, or any
         other third party entity acting in concert with Defendant.


3. Defendant and Miller had actual notice of the Default Judgment Order, but they

   did not produce any documentation until just prior to the hearing on show

   cause.

4. On September 19, 2018, the Court held a show cause hearing, and on October

   1, 2018, this Court entered a Contempt Order finding Defendant and Miller in

                                        5
   civil contempt of the Default Judgment Order. The Court additionally found

   that the information on the record established by clear and convincing evidence

   that: (a) Defendant and Miller had knowledge of the Default Judgment Order

   and continued to willfully violate the Court’s Order; (b) that the information

   provided by Defendant through Miller on September 11, 2018 was false; and (c)

   that Miller had demonstrated a lack of candor at the September 19, 2018

   hearing.

5. Defendant and Miller retained counsel on September 27, 2018. (Doc. No. 29).

6. By subsequent orders of this Court, Defendant and Miller were provided an

   opportunity to purge their contempt by, among other things, disgorging to

   Plaintiffs any monies collected on Santander accounts or received from selling

   Santander accounts from January 5, 2018 forward and by complying with the

   Default Judgment Order.

7. Based upon representations of Defendant and Miller that their collection

   records regarding the Santander Accounts during the relevant time period were

   stored in a cloud based software, “Simplicity Collection Software,” this Court

   ordered Simplicity Payment Solutions LLC, a third party, to produce certain

   audit records regarding Defendant’s use of the Simplicity Collection Software

   during the relevant period, including any deletions or modifications of the

   Santander Accounts or the Santander Portfolio. (Doc. No. 32).


                                        6
8. On or about October 10, 2018, Simplicity provided a report detailing all

   accounts deleted by DRS Processing in the Simplicity software since October

   19, 2015.

9. In direct contravention of the Default Judgment Order (Doc. No. 16), between

   January 18, 2018 and March 23, 2018, Defendant deleted the Simplicity

   Accounts from the Simplicity Collection Software.

10. On October 29, 2018, Miller was deposed as the 30(b)(6) designee of

   Defendant and pleaded the Fifth Amendment when asked, among other things,

   about Defendant’s retention of documentation responsive to the Court’s Default

   Judgment Order, when asked about deletion of records responsive to the

   Default Judgment Order, including the accounts stored in Simplicity, and when

   asked about collection of monies on Santander Accounts after the Default

   Judgment Order.

11. Defendant and Miller did not preserve documents subject to the Default

   Judgment Order. Instead, the Court finds that Defendant and Miller deleted

   documents and data, allowed data and documents to be deleted or destroyed,

   and failed to save from destruction electronic storage devices which contained

   records and documents which were responsive to the Default Judgment Order.

12. As a result of this spoliation by Defendant and Miller, Plaintiffs were left to

   calculate their damages in piecemeal fashion.       While Plaintiffs have likely


                                        7
   underestimated their damages, their methodology of gathering information and

   calculating monies collected is trustworthy and Defendant and Miller have

   failed to present competent evidence to rebut the evidence presented by

   Plaintiffs.

13. Despite being permanently enjoined from doing so, Defendant and Miller

   continued to collect on the Santander Accounts after January 5, 2018. During

   that time period, Defendant and Miller collected at least $101,851.56 and the

   Court acknowledges that such amount likely underestimates the amounts

   actually collected.

14. Plaintiff presented evidence, by way of an August 28, 2019 recorded call from

   an individual stating that his company had recently purchased 300 Santander

   Accounts from Miller for $60,000. Despite notice of the call prior to the

   hearing, Defendant and Miller did not present any rebuttal evidence as to the

   call.

15. To date, Defendant has not disgorged any of the monies it collected on

   Santander Accounts since January 5, 2018.

16. Throughout these proceedings, Miller has displayed a lack of candor and has

   not been truthful with the Court, particularly as to when documents were

   deleted. Miller additionally has willfully disobeyed court orders, including the

   Court’s Default Judgment Order and the Court’s Contempt Orders.


                                        8
17. Both Miller and Defendant have previously been held in civil contempt of the

   Default Judgment Order, including among other things, for failing to provide

   the information required and continuing to collect on the Santander Accounts

   when ordered not to do so.

18. The Court finds that Miller, as the principal of Defendant and its sole

   representative in this matter, is primarily responsible for the violations of the

   Court’s orders and therefore, additional sanctions are necessary and appropriate

   and shall be imposed upon him personally.

19. Civil contempt is not capable of assuring Miller’s further compliance with the

   Court’s prior orders.

20. The parties have filed a Joint Stipulation as to Plaintiffs’ entitlement to

   damages for the substantive claims in the complaint and to Plaintiffs’

   entitlement to attorneys’ fees through September 19, 2019. (Doc. No. 73).

21. Plaintiffs’ have incurred additional attorneys’ fees and expenses from

   September 20, 2019 through October 7, 2019 in the amount of $13,685.98.

   Based on these Findings of Fact, the Court makes the following:

IV. CONCLUSIONS OF LAW

1. The Joint Stipulation of Damages filed with the Court (Doc. No. 73) is

   supported by the evidence of record.




                                          9
2. The Plaintiffs’ claim for attorneys’ fees, including the additional attorneys’ fees

   submitted by the Plaintiffs by Affidavit for the time period beginning

   September 20, 2019 and ending October 7, 2019, are compensable, fair and

   reasonable.

3. In the Contempt Order filed on October 1, 2018 (Doc. No. 30), the Court

   retained jurisdiction upon Defendant’s and Miller’s failure to purge themselves

   fully of civil contempt to levy a compliance fine against them and to grant such

   other and further relief as the Court would find appropriate.

4. The Court has authority to award Plaintiffs further sanctions against Miller

   personally for his acts and to award attorneys’ fees and disgorgement of the

   monies collected by Miller after January 5, 2018.

5. Defendant and Miller destroyed and failed to preserve documents specifically

   ordered by this Court to be produced in its Default Judgment Order and

   Plaintiffs are therefore entitled to all negative inferences which can be drawn

   from such spoliation under this Court’s inherent power to control the judicial

   process and litigation.

6. Moreover, Plaintiffs are entitled to all adverse inferences which may be drawn

   by Defendant and Miller’s invocation of the Fifth Amendment at the deposition.

   The Fifth Amendment “does not forbid adverse inferences against parties to

   civil actions when they refuse to testify in response to probative evidence


                                         10
   offered against them[.]” Baxter v. Palmigiano, 425 U.S. 308, 318, 47 L.Ed.2d

   810, 821 (1976) (emphasis added).

7. Defendant and Miller have failed to provide sufficient evidence that they

   purged themselves of contempt.

8. Defendant’s disregard for the Court’s orders and failure to purge itself

   of contempt is attributed primarily to its principal, Miller, and the additional

   sanctions levied personally against Miller are appropriate and necessary.

9. Plaintiffs are entitled to recover as additional sanctions from Defendant and

   Miller a disgorgement of $101,851.56, said amount representing the monies

   collected after January 5, 2018.

10. Plaintiffs are additionally entitled to recover their attorneys’ fees as additional

   sanctions against Miller.

11. When a defendant is unable or unwilling to purge his contempt, the punitive

   sanction of incarceration for criminal contempt may be more appropriate.

   Taylor v. Blackmon, No. 3:14-cv-00507-RJC, 2016 U.S. Dist. LEXIS 89543 at

   5 (W.D.N.C. July 11, 2016).

12. Miller has willfully disobeyed the Default Judgment Order with respect to the

   deletion of records and with respect to his false representations to the Court as

   to the timing of the deletions.




                                          11
13. Defendant and Miller had notice that Plaintiffs owned the Santander accounts.

   (Doc. No.16; Doc. No. 24). Nevertheless, Defendant, through Miller, continued

   to collect on the accounts through the course of this action and sell the accounts

   knowing that Defendant did not own the accounts even after this Court’s

   Default Judgment Order. Said acts were willful and malicious and caused

   significant damage to Plaintiffs as set forth herein. As such, the Courts’ award

   against Miller individually and in favor of Plaintiffs is not dischargeable under

   11 U.S.C. §523 of the United States Bankruptcy Code.

Based on the foregoing Findings of Fact and Conclusions of Law

   IT IS, THEREFORE, ORDERED that:

   1. Plaintiffs Cascade Capital, LLC and Cascade Capital, LLC-Series A have

      and recover Judgment against Defendant DRS Processing LLC d/b/a Miller

      Stark Klein & Associates in the amount of $2,500,000.00, that the damages

      be trebled pursuant to N.C. Gen. Stat. §75-16, and that Plaintiffs be awarded

      their attorneys’ fees in the amount of $189,466.42 (“Plaintiffs’ Attorneys’

      Fees”), and interest at the legal rate from the date of this judgment;

   2. Plaintiffs Cascade Capital, LLC and Cascade Capital, LLC-Series A have

      and recover Judgment for sanctions against Darryl Miller individually in the

      amount of $291,317.98. Any payment received by Plaintiffs from Miller




                                         12
      shall be treated as a setoff against the Judgment entered in favor of Plaintiffs

      against Defendant;

  3. The Defendant and Miller shall disgorge to Plaintiffs the sum of

      $101,851.66, said amount representing the post January 5, 2018 payments

      received by Miller and Defendant;

  4. This matter is referred to the United States Attorney’s Office for the Western

      District of North Carolina for the determination of criminal contempt and

      other proceedings as to Darryl Miller personally and specifically with

      respect to the following: (a) Miller’s willful disobedience of the Court’s

      Default Judgment Order and the deletion of records responsive to that order;

      (b) Miller’s false statements to the Court with respect to the timing of the

      deletion of such records; and (c) the August 28, 2019 phone call received by

      Plaintiffs dealing with collection activity and/or selling of accounts in

      violation of the Court’s orders with respect to default and contempt; and,

  5. The Court maintains jurisdiction to consider the award of additional

      attorneys’ fees incurred by Plaintiffs since the filing of their Affidavit of

      Attorneys’ Fees on October 7, 2019.

Signed: October 23, 2019




                                         13
